      Case 4:21-cv-01637 Document 1 Filed on 05/18/21 in TXSD Page 1 of 9




                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

LAMONT BRYANT                                   §
AND IRENE ROMERO                                §
                                                §
       Plaintiffs                               §
                                                §
V.                                              §       CAUSE NO. ____________________
                                                §
MADISON MARQUETTTE                              §
PROPERTY INVESTMENTS, LLC                       §
D/B/A THE TRAVIS                                §
                                                §
       Defendants                               §


      PLAINTIFFS’ ORIGINAL COMPLAINT AND DEMAND FOR JURY TRIAL


TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW Lamont Bryant and Irene Romero, Plaintiffs herein and respectfully file this

their Plaintiffs’ Original Complaint against Defendant Madison Marquette Property Investments,

LLC D/B/A The Travis, and would respectfully show unto the Court the following:

                                 I.      NATURE OF THE CASE

       1.      This is a lawsuit brought by Plaintiff Lamont Bryant and Plaintiff Irene Romero,

business invitees, for their very severe physical and psychological injuries caused by an assault

and attack inflicted by two or more gunmen which occurred in the parking garage of The Travis,

a luxury hi rise apartment building located at 3300 Main Street in downtown Houston, Texas.



                                          II.       PARTIES

       2.      Plaintiff Lamont Bryant (hereinafter referred to as “Plaintiff Bryant”) is a resident

of the state of Texas and resides in Collin County, Plano, Texas.

                                                    1
          Case 4:21-cv-01637 Document 1 Filed on 05/18/21 in TXSD Page 2 of 9




          3.    Plaintiff Irene Romero (hereinafter referred to as “Plaintiff Romero”) is a resident

of the state of New York and resides in Buffalo, New York.

          4.    Defendant Madison Marquette Property Investments, LLC d/b/a The Travis, is a

limited liability corporation incorporated in the state of Delaware with its headquarters located in

Washington, D.C. The Defendant is the owner of a luxury apartment complex in downtown

Houston, Texas located at 3300 Main Street, called The Travis. The Defendant may be served by

servings its registered agent for the state of Texas, C T Corporation System, 1999 Bryan St., Suite

900, Dallas, Texas 75201-3136.

                               III.   JURISDICTION AND VENUE

          5.    Jurisdiction is proper in this Honorable Court pursuant to 28 U.S.C. § 1332(a)(1)

in that the matter in controversy exceeds the sum of $75,000.00 and is between citizens of different

states.

          6.    Venue is proper in the United States District Court for the Southern District of

Texas, Houston Division pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of the

events giving rise to this lawsuit occurred in Houston, Texas.

                                            IV.       FACTS

          7.    On or about April 9, 2021, Plaintiffs were the guest of residents of The Travis hi

rise apartments. Plaintiff Bryant was visiting his business associate and close friend Mr. Maurice

Bradshaw, who had recently moved into The Travis.

          8.    Plaintiff Romero was a personal friend of Plaintiff Bryant and also had a close

friend named Ms. Juana Grant who had just moved into The Travis. Plaintiff Romero was there

at The Travis to assist her friend in decorating her new apartment.




                                                  2
      Case 4:21-cv-01637 Document 1 Filed on 05/18/21 in TXSD Page 3 of 9




       9.      Plaintiff Bryant’s 2020 Chevrolet Corvette was also used by Mr. Maurice Bradshaw

when they were both doing business or visiting the city of Houston. Therefore, Mr. Bradshaw

provided Plaintiff Lamont’s 2020 Chevrolet Corvette details to The Travis and in exchange, Mr.

Bradshaw was issued and provided one garage parking sticker. This parking sticker was then

affixed to Plaintiff Bryant’s windshield to his vehicle.

       10.     On April 9, 2021, Plaintiff Bryant and Plaintiff Romero had gone to eat and to do

some shopping at the Galleria. At approximately 6:00 P.M., Plaintiffs were returning to The Travis

in Plaintiff Bryant’s vehicle upon which was affixed the issued parking sticker allowing automatic

access to The Travis garage.

       11.     The Travis hi rise apartment security gates are automatic overhead metal gates on

the first floor and on the third floor where Plaintiff Bryant had parked his vehicle on the occasion

in question. Both of these gates were fully automatic gates which were actuated by an electronic

sticker that authorizes entrance and exiting of The Travis parking garage. Vehicles could neither

get in nor get out of the garage without an electronic parking sticker affixed to the vehicle. So, if

the security gates had been properly working on the occasion in question, the gunmen could not

have gotten in the garage and, once in, they could not have gotten out without an authorized

parking sticker on the front windshield of their car to automatically open the gates.

       12.     The overhead metal security gates on the first floor and the third floor of the garage

were broken and left wide open by the Defendant on April 9, 2021. These gates had been open

since at least April 2, 2021, a week before the attack on Plaintiffs. During that time, the Defendant

made no effort to erect temporary security barriers or post additional security guards at the gates

to check the identification of those seeking entrance to the garage and to provide at least some

security to the residents and authorized guests, such as the Plaintiffs herein.



                                                  3
      Case 4:21-cv-01637 Document 1 Filed on 05/18/21 in TXSD Page 4 of 9




       13.      Finally, a couple of days after the attack, the Defendant deployed repairmen to fix

the broke gates in question. The Defendant also belatedly sent out security notifications to their

tenants warning about criminal activity in the area and admonishing their tenants to keep their eyes

open to avoid similar attacks.

       14.      On April 9, 2021, after entering The Travis parking garage, Plaintiff Bryant backed

his car into a parking space near the garage elevators. Plaintiff Romero got out of the car, with

shopping bags in hand, and began walking toward the elevator. Meanwhile, Plaintiff Bryant

walked to the back of his vehicle and was replacing the convertible hard top to his Corvette.

       15.      Suddenly, Plaintiff Romero saw two gunmen jump out of a red car which had pulled

up in front of Plaintiff Bryant’s Corvette. The two masked men, with guns drawn, first approached

Plaintiff Romero. In her panic, Plaintiff Romero dropped the bags she was carrying and threw up

her hands telling the gunmen that they could have anything they wanted. Then, Plaintiff Romero

fell to the ground in a fetal position because she was emotionally terrified.

       16.      The two gunmen turned their attention to Plaintiff Bryant and attacked him with a

hail of gunfire, not only shooting him, but also his car.

       17.      The gunmen jumped back into their red car and sped off through the parking garage

and out the open security gates. Plaintiff Romero spotted another car following the red car after

the shooting.

       18.      Plaintiff Romero immediately called 911 to report the incident and Plaintiff

Bryant’s immediate need for help. Both the ambulance and the Houston Police came to the scene

and Plaintiff Bryant was rushed to the trauma center at Memorial Hermann Hospital. Plaintiff

Bryant was struck in the upper left arm by a large caliber bullet which entered his left arm, left

lung, heart region, right lung and lodged near his right armpit. Plaintiff Bryant’s treating doctors



                                                  4
      Case 4:21-cv-01637 Document 1 Filed on 05/18/21 in TXSD Page 5 of 9




determined that they must leave the bullet in him because it was medically infeasible to remove

the bullet without doing potentially life-threatening damage to his body. After being treated in the

emergency room, Plaintiff Bryant was transferred to a room in Memorial Hermann Hospital and

stayed there approximately one week. Now, Plaintiff Bryant is continuing medical treatment for

his very substantial injuries in Dallas, Texas.

       19.       Both Plaintiffs are seeking psychiatric care necessary to treat the psychological

trauma caused by the attack.

                                       V.      CAUSES OF ACTION

       20.       Plaintiffs respectfully incorporate by reference all of the factual allegations and

assertions made in paragraph IV above as if set out word for word into each of the causes of action

set out below.

A.     Premises Liability

       21.       As authorized guests of residents of the Defendant, both Plaintiff Bryant and

Plaintiff Romero were business invitees of the Defendant at the time of the attack. Plaintiff Bryant

was an authorized guest of Mr. Maurice Bradshaw who was a resident of The Travis at the time of

the attack. Plaintiff Romero was an authorized guest of Ms. Juana Grant, because was there to

help Ms. Grant decorate her apartment. Thus, Plaintiff Romero was a business invitee of Ms. Grant

at the time of the attack. Plaintiff Romero was assaulted by the gunmen who intentionally and

knowingly threatened her with imminent bodily injury.

       22.       Plaintiff Bryant had an authorized parking sticker affixed to his car facilitating The

Travis entrance because both he and Mr. Bradshaw used Plaintiff Bryant’s car.




                                                   5
      Case 4:21-cv-01637 Document 1 Filed on 05/18/21 in TXSD Page 6 of 9




       23.     At the time of this occurrence, the Defendant was negligent in failing to repair the

open security gates to its garage, which created a dangerous condition causing an absence of

parking security in a known high crime area in downtown Houston.

       24.     This dangerous failure of the Defendant’s security system was a proximate cause

of the injuries suffered by Plaintiffs on the occasion in question. The Defendant knew or

reasonably should have known of the dangerous condition caused by opened security gates.

       25.     Therefore, the Defendant failed to exercise ordinary care to protect its residents and

their guests from the danger by either immediately repairing the security gates, or posting guards

or other security personnel to guard its garage entrance which the security gates were inoperative,

or at the least, warning the Plaintiffs of the danger posed by the open security gates.

       26.     Defendant failed to exercise that degree of care which would have been exercised

by an owner and operator of any such apartment building and secure garage, exercising ordinary

prudence under the same or similar circumstances and such failure to exercise ordinary prudence

was a proximate and producing cause of injury to the Plaintiffs on the occasion in question.

B.     Negligence

       27.     For all of the reasons stated in paragraph V(A) above, the Defendant was negligent

on the occasion in question and such negligence was a proximate cause of injury to the Plaintiffs.

C.     Gross Negligence

       28.     The Defendant’s conduct in leaving the security gates open and failing to make any

other effort to protect the safety of its residents and their guests was more than inadvertence or

simply an error in judgment. Rather, it amounted to an entire want of care by the management of

the Defendant so as to establish that its acts were the result of conscious indifference to the rights,

welfare and safety of the residents of The Travis and their guests.



                                                  6
      Case 4:21-cv-01637 Document 1 Filed on 05/18/21 in TXSD Page 7 of 9




       29.      Therefore, Plaintiffs assert that the Defendant’s gross negligence was a proximate

cause of the grievous injuries, physical and psychological, of the Plaintiffs.

                                        VI.     DAMAGES

       30.      Plaintiffs respectfully incorporate all of the factual allegations and assertions in

paragraph IV and the causes of action set out in paragraph V as if set out word for word in

paragraph VI.

A.     Actual Damages

       27.      The Plaintiff Lamont Bryant suffered actual damages as a proximate cause of the

tortious conduct described above, as follows:

                a.     Physical pain and mental anguish sustained in the past;

                b.     Physical pain and mental anguish that, in reasonable probability, Lamont
                       Bryant will sustain in the future;

                c.     Loss of earning capacity sustained in the past;

                d.     Loss of earning capacity that, in reasonable probability, Lamont Bryant
                       will sustain in the future;

                e.     Disfigurement sustained in the past;

                f.     Disfigurement that, in reasonable probability, Lamont Bryant will sustain
                       in the future;

                g.     Physical impairment sustained in the past.;

                h.     Physical impairment that, in reasonable probability, Lamont Bryan will
                       sustain in the future;

                i.     Medical care expenses incurred in the past; and

                j.     Medical care expenses that, in reasonable probability, Lamont Bryant will
                       incur in the future.




                                                  7
      Case 4:21-cv-01637 Document 1 Filed on 05/18/21 in TXSD Page 8 of 9




       28.      The Plaintiff Irene Romero suffered actual damages as a proximate cause of the

tortious conduct described above, as follows:

             a. Mental anguish sustained in the past;

             b. Mental anguish that, in reasonable probability, Irene Romero will sustain in the
                future;

             c. Loss of earning capacity sustained in the past;

             d. Loss of earning capacity that, in reasonable probability, Irene Romero will sustain
                in the future;

             e. Medical care expenses incurred in the past; and

             f. Medical care expenses that, in reasonable probability, Irene Romero will incur in
                the future.

B.     Exemplary Damages

       29.      Because of the reckless and willful conduct by the management of the Defendant

described in paragraphs IV and V above, the jury should award exemplary damages in an amount

sufficient to deter and discourage such reckless conduct by the Defendant or others similarly

situated, in addition to Plaintiffs’ substantial actual damages.

                                         JURY DEMAND

       Plaintiffs demand a trial by jury of all issues so triable pursuant to Rule 38 of the Federal

Rules of Civil Procedure.

       WHEREFORE PREMISES CONSIDERED, the Plaintiff Lamont Bryant and Plaintiff

Irene Romero pray for the Court to award the Plaintiffs actual damages in an amount sufficient to

fairly compensate the Plaintiffs as provided by law and for exemplary damages in an amount

sufficient to deter the Defendant and others from such conduct in the future for both pre-judgment

and post judgment interest, and for court costs and for such other and further relief as this

Honorable Court may deem appropriate under the circumstances.

                                                  8
Case 4:21-cv-01637 Document 1 Filed on 05/18/21 in TXSD Page 9 of 9




Date: May 18, 2021                   Respectfully submitted,

                                     KIRK LAW FIRM, PLLC

                                      /s/ Dana G. Kirk
                                     Dana G. Kirk
                                     Federal ID No. 6111
                                     Texas Bar No. 11507500
                                     kirk@kirklawfirm.com
                                     440 Louisiana Street, Ste. 2425
                                     Houston, Texas 77002
                                     713-651-0050 office
                                     713-651-0051 fax

                                     ATTORNEYS FOR PLAINTIFFS
                                     LAMONT BRYANT AND
                                     IRENE ROMERO




                                 9
